DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Chang on 2/11/21.

The application has been amended as follows: 

Claim 1 (currently amended)

	A sensing device, comprising: a housing; and sensors comprising two or more types of sensors contained within the housing, wherein the housing hermetically seals the sensors such that the sensing device and the sensors are fully submersible in a liquid analyte, wherein the sensing device once submerged in the liquid analyte is configured to collect data via the sensors and transmit the data, and wherein the sensors comprise at least one strain gauge comprising: 
; and
at least one optical sensor comprising: an immunoassay test strip.

Claim 8 (currently amended)
The sensing device of claim 1, wherein the two or more types of sensors comprise [[two or more types of]] sensors selected from the group consisting of: electrical sensors, electrochemical sensors, optical sensors, pressure sensors, temperature sensors, specific gravity sensors, acoustic sensors, and combinations thereof.

Claim 9 (currently amended)
The sensing device of claim 1, wherein [[the sensors comprise at least one optical sensor comprising: an immunoassay test strip ]]the at least one optical sensor comprises the immunoassay test strip on a backing substrate; a light source; a light detector, wherein the light source and light detector are oriented orthogonal to the immunoassay test strip: and a prism between the immunoassay test strip and the light source and light detector.

Claim 13 (currently amended)
The sensing device of claim 1, wherein the [[sensors comprise at least one optical sensor comprising]]at least one optical sensor comprises: a microfluidic channel coated with a reagent-specific marker: 3Docket No. P201701397US01 Customer No. 63919 an inlet at a first end of the microfluidic channel; 

Claim 19 (currently amended)
A sensing device, comprising: a housing; and sensors comprising two or more types of sensors hermetically sealed within the housing such that the sensing device and the sensors are fully submersible in a liquid analyte, wherein the housing comprises a flat top surface and a flat bottom surface opposite the flat top surface, wherein the flat top surface and the flat bottom surface are both circular such that the sensing device is shaped as a pellet having a diameter d of less than or equal to about 10 cm, and a thickness t of from about 1.25 mm to about 25 mm 4Docket No. P201701397US01Customer No. 63919and ranges therebetween, wherein the sensing device once submerged in the liquid analyte is configured to collect data via the sensors and transmit the data, and wherein the sensors comprise at least one strain gauge comprising: a sensor housing having a cavity therein; a strain sensor on a bottom of the cavity; [[and]]a float positioned within the cavity in contact with the strain sensor[[.]]; and at least one optical sensor comprising: an immunoassay test strip.

Claim 24 (currently amended)
A system for analysis of a liquid sample, the system comprising: at least one sensing device comprising a housing, and sensors comprising two or more types of sensors contained within the housing, wherein the housing hermetically seals the sensors such that the sensing device and the sensors are fully submersible in the liquid and at least one optical sensor comprising: an immunoassay test strip; and a data management system communicatively connected to the at least one sensing device, wherein the at least one sensing device once submerged in the liquid sample is configured to collect data via the sensors and transmit the data to the data management system.

Claim 25 (currently amended)
The system of claim 24, wherein the two or more types of sensors comprise sensors[[sensors comprise two or more types of sensors]] selected from the group consisting of: electrical sensors, electrochemical sensors, optical sensors, pressure sensors, temperature sensors, specific gravity sensors, acoustic sensors, and combinations thereof.

Allowable Subject Matter
Claims 1-14, 16-19 and 24-27 are allowed.

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest A sensing device, comprising: a housing; and sensors comprising two or more types of sensors contained within the housing, wherein the housing hermetically seals the sensors such that the sensing device and the sensors 

The prior art of Scott (US Pub 2011/0056276) teaches a submersible liquid sensor and a float but is silent to the sensor comprise at least one strain gauge: strain gauge comprising: a sensor housing having a cavity therein; a strain sensor on a bottom of the cavity; and a float positioned within the cavity in contact with the strain sensor.

The prior art of Cella (US Pub 2020/0348662) teaches in [0638] the platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from heavy industrial equipment and processes including monitoring one or more sensors. By way of this example, sensors may be devices that may be used to detect or respond to some type of input from a physical environment, such as an electrical, heat, or optical signal. In embodiments, the local data collection system 102 may include multiple sensors such as, without limitation, a temperature sensor, a pressure sensor, a torque sensor, a flow sensor, a heat sensor, a smoke sensor, an arc sensor, a radiation sensor, a position sensor, an acceleration sensor, a strain sensor, a pressure cycle sensor, a pressure sensor, an air temperature sensor, and the like. However, Cella is silent to the arrangement of the strain sensor on 

The prior art of Miller (US Pub 2017/0267547) teaches a device partially submerged in liquid and includes sensors disposed within a submerged portion of the container in the Abstract. [0045] The sensors 130 can include a pH sensor, an ORP sensor, a temperature sensor, a chlorine level sensor, a bromine level sensor, a total hardness sensor, a total alkalinity sensor, a cyanuric acid level sensor, a total dissolved solids sensor, a phosphate level sensor, and/or a metal level sensor. Other types of sensors are possible. Miller is silent to the arrangement of the strain sensor on the bottom of the cavity and a float positioned within the cavity in contact with the strain sensor and a test strip.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798